Citation Nr: 1542527	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  11-15 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to reimbursement for unauthorized emergency medical expenses incurred in April 2009.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1998 to September 2002.  He passed away in February 2011.  The Appellant is the Health Care District of Palm Beach County, Florida.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Appellant requested a hearing with a member of the Board, to occur at a local VA office.  A hearing was scheduled, but notification of the hearing was sent to the Veteran, who passed away in February 2011.  The Appellant has not indicated that the hearing request is withdrawn, therefore another hearing must be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a Travel Board Hearing, and ensure that notification is sent to the Appellant rather than the Veteran.  Advise the Appellant of the wait-time for such hearings as opposed to the wait for video hearings, and offer another opportunity to choose.  Put a copy of this notification letter in the claims file.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




